Blackford, J. —
This was an indictment against the defendant for knowingly permitting his gelding to be run in what is commonly called a horse-race along and upon a certain public highway in the county of Tippecanoe, and state of Indiana, with and against a certain mare then and there belonging to one Charles Adams, contrary to the form of the statute, &c.
This indictment, on the defendant’s motion, was quashed.
The only objection made to the indictment is, that the termini of the highway are not stated. The indictment follows the language of the statute on which it is founded. R. S. 1843, p. 982, s. 103. Mr. Chitty, in mentioning the requisites of an indictment against a parish for not repairing a highway, says that it is not necessary, in any case, to state the termini of the way in question, for highways have no certain boundaries. 3 Chitt. Crim. Law, 570. There is also a late case in which it was held, that in an indictment for non-repair of a highway it is not necessary to state the termini; but that if they are stated, they must be proved. Rex v. The Inhabitants, &c., 6 Carr. & Payne, 582. In trespass cptare clausum fregit, it is not necessary in pleading a public highway in *480justification, to state the termini, of the highway. Pei’ Wilson, Justice, in Rouse v. Bardin et al.—1 Hen. Blacks. 351.—2 Chitt. Precedents, 778, note q.—2 Saund. 158, note 6. It has been held that in an indictment for a nuisance on the river Thames, the terminus a quo and ad quern it flows need not be stated. The King v. Haddock, Andrews, 137. So where an indictment for a.nuisance in a highway was objected to because the termini of the way were not stated, the objection was overruled. Rex v. Hamond, 1 Strange, 44.
W. F. Lane, for the state. E. H. Brackett and G. S. Orth, for the defendant.
'We are satisfied, upon these authorities,that the objection made to the indictment before us is not tenable.
Per Curiam. —
The judgment is reversed with costs. Cause remanded, &c.